Citation Nr: 0923679	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right hand surgery residuals with 
degenerative arthritis, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected exaggerated volar flexion with impingement 
of the nerves of the carpal tunnel of the right hand, 
currently evaluated 10 percent disabling. 

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1964 to July 1964 and in the United States Army 
from May 1969 to November 1969.

Service connection for a right hand injury was granted in a 
June 1970 rating decision.  A 10 percent rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which continued the previously-assigned 
10 percent disability rating for right hand injury residuals 
with degenerative arthritis; and granted separate service 
connection for exaggerated volar flexion of the lunate with 
impingement on the nerves of the carpal tunnel of the right 
hand; a 10 percent disability rating was assigned.  In 
addition, the RO denied service connection for Hepatitis C.  
The Veteran perfected an appeal of this decision.  
The RO in Detroit, Michigan currently has jurisdiction over 
the Veteran's claims.

These claims were remanded by the Board in November 2007 for 
additional development.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Remanded issue

The issue of entitlement to service connection for Hepatitis 
C is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's right hand surgery residuals with degenerative 
arthritis are manifested by minimal loss of right ring finger 
motion.

2.  The competent medical evidence of record indicates the 
Veteran's exaggerated volar flexion with impingement of the 
nerves of the carpal tunnel of the right hand is manifested 
by pain and no more than mild sensory neuropathy; complete 
paralysis is not demonstrated.

3.  The evidence does not show that the Veteran's service-
connected right hand and wrist disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right hand 
surgery residuals with degenerative arthritis have not been 
met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5155 
(2008).

2.  The criteria for an increased rating for volar flexion 
with impingement of the nerves of the carpal tunnel of the 
right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right hand/wrist disabilities 
warrant increased disability ratings.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in November 2007.  With regard to the increased rating 
claims on appeal, the Board instructed the agency of original 
jurisdiction (AOJ) to send the Veteran notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and contact the 
Veteran and request that he identify all treatment records 
pertaining to his right hand/wrist disabilities from 1969 to 
the present.  The AOJ was then to readjudicate the claims.  

As will be described I n greater detail below, the Veteran 
was subsequently provided with appropriate notification 
pursuant to the VCAA; the VCAA letter requested that the 
Veteran identify treatment from 1969 to the present.  The AMC 
subsequently readjudicated the claims in the April 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with as to the increased rating issues on appeal.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his increased ratings claims in a 
letter from the RO dated November 5, 2002 and a letter from 
the AMC dated May 5, 2008, which advised the Veteran of the 
provisions relating to the VCAA.  A January 2008 letter was 
also sent from the AMC to the Veteran, which was returned as 
undeliverable.

Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The May 2008 letter specifically advised the Veteran that to 
substantiate his increased rating claims "the evidence must 
show that your service-connected disability has gotten 
worse."  See the May 5, 2008 letter at page 6; see also the 
November 5, 2002 letter at page 3.

The Veteran was not specifically notified in the letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  However, the Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).
  
Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced May 2008 letter. 

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in July 2003.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the May 2008 letter, the Veteran 
was allowed the opportunity to present evidence and argument 
in response.  The Veteran's claims were readjudicated in the 
April 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claims as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claims.  Specifically, the 
Veteran and his representative discussed the reasons he met 
the evidentiary burdens necessary to allow for the grant of 
his increased rating claims in various submissions to the RO.  
See the October 15, 2004 Statement in Support of Claim; see 
also the October 4, 2007 Written Brief Presentation.  It is 
therefore clear that the Veteran was aware of the applicable 
schedular standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, with respect to appeals of initially assigned 
disability ratings, such as the claim for exaggerated volar 
flexion with impingement of the nerves of the carpal tunnel 
of the right hand, the additional notice requirements 
recently set forth in Vazquez- Flores v. Peake, 22 Vet. App. 
37 (2008), do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].

The Board further notes that the Veteran has not alleged that 
he has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private and VA outpatient treatment, 
as well as the report of a VA examination of the Veteran in 
May 2003.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  He has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
two increased rating issue.

1.  Entitlement to an increased disability rating for 
service-connected right hand surgery residuals with 
degenerative arthritis, currently evaluated 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran is currently assigned a 10 percent disability 
rating for his right hand surgery residuals with degenerative 
arthritis.  His right hand disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 [traumatic 
arthritis]-5155 [ring finger, amputation of].  See 38 C.F.R. 
§ 4.27 (2008) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's ring finger is manifestly not amputated.  Use 
of Diagnostic Code 5155 is not warranted.

The Veteran's right hand surgery residuals manifest as 
degenerative arthritis of the fourth metacarpal phalangeal 
joint (ring finger) and associated pain.  The Diagnostic 
Codes pertaining to arthritis instructs to rate based on 
limitation of motion of the joint involved, namely the ring 
finger.  The applicable diagnostic codes for limitation of 
motion and ankylosis of the ring finger are Diagnostic Codes 
5227 and 5230.  

In sum, the Veteran's service-connected right hand surgery 
residuals are most appropriately rated under Diagnostic Codes 
5010, with additional consideration of Diagnostic Code 5227 
and 5230.

Specific rating criteria

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis will be rated under the criteria for limitation of 
motion of the affected joint.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application. 

For the purpose of rating disabilities due to arthritis, the 
metacarpal joints are considered a group of minor joints.  
See 38 C.F.R. § 4.45 (2008).

Diagnostic Code 5227 and 5230 do not allow for the assignment 
of compensable ratings.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).



Analysis

Schedular rating

As has been discussed above, when limitation of motion of the 
affected group of joints is noncompensable, a 10 percent 
rating is assigned based on x-ray evidence of arthritis.  The 
currently assigned 10 percent rating is therefore 
appropriate. 

DeLuca considerations

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if, as here, a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected right hand surgery residuals 
on October 7, 2002.  Therefore, the relevant time period 
under consideration is from October 7, 2001 to the present.  
The question to be answered by the Board, then, is whether 
any different rating should be assigned for any period from 
October 7, 2001 to the present.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right hand 
disability picture was more or less severe during the appeal 
period.  The Veteran has pointed to none.  Accordingly, there 
is no basis for awarding the Veteran disability rating other 
than the currently assigned 10 percent for the right hand 
surgery residuals at any time from October 7, 2001 to the 
present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased schedular 
rating for his service-connected right hand surgery residuals 
with degenerative arthritis.    

Extraschedular rating consideration

For the sake of brevity, the Board will address the Veteran's 
potential entitlement to an extraschedular disability rating 
further below with respect to both increased rating issues on 
appeal.

2.  Entitlement to an increased disability rating for 
service-connected exaggerated volar flexion with impingement 
of the nerves of the carpal tunnel of the right hand, 
currently evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

The law and regulations relevant to disability ratings in 
general are detailed above and need not be repeated for the 
sake of brevity. 



Assignment of diagnostic code

The Veteran is currently assigned a 10 percent disability 
rating for exaggerated volar flexion with impingement of the 
nerves of the carpal tunnel of the right hand under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8299-8529 [paralysis of the median 
nerve].  See 38 C.F.R. § 4.27 (2008) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]; see also 38 C.F.R. § 4.27 [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 8515 specifically references paralysis of the 
median nerve, which concerns the wrist.  Therefore, 
Diagnostic Code 8515 the most appropriate, given that the 
service-connected disability is impingement of the nerves of 
the carpal tunnel of the right hand and therefore involves 
the right wrist.  Neither the Veteran or his representative 
have argued for use of an alternative diagnostic code.

Application of Diagnostic Code 5215 [wrist, limitation of 
motion of] does not avail the Veteran as it provides a 
maximum 10 percent disability rating.  A 10 percent rating 
has already been assigned.

In sum, the Veteran's service-connected exaggerated volar 
flexion with impingement of the nerves of the carpal tunnel 
of the right hand is most appropriately rated under 
Diagnostic Code 8515.



Specific rating criteria

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist; index 
and middle fingers remain extended; inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

If paralysis is incomplete, Diagnostic Code 8515 provides a 
50 percent rating for severe disability in the major 
extremity.  For moderate incomplete paralysis, a 
30 percent rating applies for the major extremity.  A 10 
percent disability rating is applicable for mild incomplete 
paralysis of the major extremity.  

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  The Board observes that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition 871.  "Severe" is generally defined as "of 
a great degree: serious."  See Webster's Ninth New 
Collegiate Dictionary 1078 (1990).

Analysis

Schedular rating

The Board initially notes that complete paralysis has not 
been demonstrated in the medical evidence of record, to 
include the May 2003 VA examination report.  
The Veteran himself does not appear to contend that his right 
wrist is completely paralyzed.  See, e.g., the Veteran's 
October 2, 2002 Statement in Support of Claim.  The Board's 
discussion will therefore focus on whether the Veteran's 
right wrist disability evidences "moderate" incomplete 
paralysis.  

The Veteran has more than full dorsiflexion and less than 
full palmar flexion in the right wrist.  In the May 2003 VA 
examination, right wrist dorsiflexion was noted to be limited 
to 80 degrees.  Full wrist dorsiflexion is 70 degrees.  
Palmar flexion was limited to 62 degrees.  Full palmar 
flexion is to 80 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).  [The Board observes that exaggerated volar flexion 
is specifically part of the service-connected disability.]

The report of the May 2003 VA examination demonstrates that, 
despite the Veteran's reports of difficulty grasping, 
pushing, pulling and rotating the right wrist, grip strength 
was completely normal in the right hand.  Reflex testing was 
normal, and there was no evidence of radial or ulnar pulse 
deficits.  Paralysis, neuritis, neuralgia, muscle wasting or 
atrophy were not demonstrated.  

An October 2002 private treatment records demonstrates 
decreased grip strength.  However, during of the May 2003 VA 
examination as strength testing was normal as described 
above.  Significantly, there are no more recent reports 
indicating decreased grip strength.  

The Board additionally observes that although the Veteran 
sought treatment for numerous unrelated medical problems over 
the course of the appeal, he did not once seek treatment for 
the service-connected wrist disability [the October 2002 
private treatment referenced above was in regards to non 
service-connected cervical strain].  The absence of the need 
for treatment appears to support the conclusion that any loss 
of sensation in the right wrist is de minimus.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

In sum, the objective medical evidence shows no objective 
evidence of decreased sensation.  The Board finds these 
"wholly sensory" symptoms, alone, do not constitute 
evidence which is sufficient to characterize the Veteran's 
service-connected disability as "moderate" incomplete 
paralysis.  That is, the Veteran's current symptoms do not 
approach the "medium" range and are best described as mild, 
thus warranting his currently-assigned 10 percent disability 
rating.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating, in excess of the currently assigned 10 percent, for 
his service-connected exaggerated volar flexion with 
impingement of the nerves of the carpal tunnel of the right 
hand.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

The medical evidence of record shows that throughout the 
appeal period, starting October 7, 2002,  the Veteran's 
neurological disability of the right upper extremity has 
remained stable.  The Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 10 percent at any time during the period 
under consideration. Accordingly, staged ratings are not 
applicable.


Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The RO adjudicated the matter of the Veteran's entitlement to 
an extraschedular rating in the August 2004 SOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for both increased 
disability ratings at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected right hand and wrist disabilities.  Turning 
to marked interference in employment, the evidence reflects 
the Veteran was employed in the past as a truck driver, a 
painter, a floor installer and a factory worker.  The May 
2003 VA examination report notes he has not worked since 1993 
or 1994.  The Veteran has been in receipt of SSA benefits for 
a non service-connected back disability since July 1995.  
There is no indication that the Veteran became unemployed due 
to the service-connected hand or wrist disabilities.

While employment may be made more difficult by the Veteran's 
right hand and wrist disabilities, this alone does not 
present an exceptional or unusual disability picture.  
Indeed, significant occupational impairment is specifically 
contemplated in the 10 percent ratings currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's right hand and wrist disabilities.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that disability ratings in excess of the currently 
assigned 10 percent for the two service connected 
disabilities are not warranted.  The benefits sought on 
appeal are therefore denied. 


ORDER

Entitlement to an increased disability rating for right hand 
surgery residuals with degenerative arthritis is denied.

Entitlement to an increased disability rating for exaggerated 
volar flexion with impingement of the nerves of the carpal 
tunnel of the right hand is denied.

REMAND

3.  Entitlement to service connection for Hepatitis C.

The Board regrets remanding this claim a second time; 
however, such is necessary for proper evidentiary development 
of the Veteran's claim.

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.
Specifically, the Board's November 2007 remand requested that 
the Veteran's service personnel records be obtained and 
associated with the claims folder, as the Veteran contends 
his Hepatitis C is a result of a March 1969 fight he was 
involved in and these records might shed more light on the 
issue.  Review of the claims folder indicates these records 
have yet to be obtained.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

Additionally, the Veteran's claim was referred for a medical 
opinion in March 2009, at which time the examining physician 
opined she could not provide a medical nexus opinion as to 
the Veteran's Hepatitis C "without resort to mere 
speculation."  The Court has held that medical opinions 
which are speculative, general or inconclusive in nature are 
of no probative value.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Because the opinion of the March 2009 VA examiner is not 
probative regarding the initial manifestation of the 
Veteran's Hepatitis C, an additional VA medical opinion 
addressing the relationship between the Veteran's Hepatitis C 
and military service is needed.

In view of the foregoing, these issues are REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the service 
department and request the Veteran's 
complete service personnel records.  Any 
records obtained should be associated 
with the Veteran's VA claims folder.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder. 

2.  VBA should arrange for a medical 
professional with appropriate expertise 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to the relationship, if 
any, between Hepatitis C and the 
Veteran's military service, with specific 
consideration of the March 1969 fist 
fight.  If the reviewer believes that 
physical examination and/or diagnostic 
testing of the Veteran is necessary, such 
should be scheduled.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for Hepatitis C.  
If the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


